Claimant participated in his employer’s voluntary incentive separation program in which he accepted a lump sum of $25,000 to retire early. The Board denied his application for unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Inasmuch as claimant admitted that he voluntarily participated in the program in order to get the $25,000 lump-sum payment which he would not have gotten if he did not retire early, we find that the Board’s decision is supported by substantial evidence (see, Matter of Wilson [City Univ.—Sweeney], 225 AD2d 924; Matter of Appleman [Hudacs], 211 AD2d 933).
Cardona, P. J., Mikoll, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.